Title: Memorandum on the Legal Status of Half-Moon Island in Quincy Bay, 1806
From: Adams, John
To: 


1806It is not less than Sixty years, I believe since I was first upon the Island of Half Moon  I was many other times upon it . I have walked over several Acres of Upland, high above all the highest Spring tides that had been known. I then Understood, it belonged to the Farm of Col. John Quincy, and, it has been universally considered as a part of it from that time, as far as I ever heard suggested, till the time when Mr Mitchel leased it to the present Tenants. When I bought the farm I had no more doubt or suspicion of my title to it, than I had of that of the Hill called Mount Woolaston or the House in which Mr Mitchell died. In my Childhood and youth, I heard often of Col. Quincys planting Corn upon it and cultivating of it like the rest of his Tillage Land, and of his Ladies going over there with her friends and company from Boston to drink Tea, pick Strawberries and eat fresh clams, &c The Eye Witnesses of these things are long since in the grave, but the tradition of them is notorious in the whole town.
As the Title to the Fee is now called in question, what proofs of it can now be brought? 1. The face of nature shews that it is and was a part of the Land, bounded by the Salt Water shore. it is properly but a peninsula, or hummuck, like many others in that neighbourhood, as Mr Rufus Davis’s, and Gull Island, seperated from the rest of the Continent only by Salt Marsh, flatts, sedge banks and beds of Eel Grass.
2. It is a Maxim of Law, that all Land has an owner. The fee is in somebody, either in the Commonwealth or some individual. The Commonwealth has never claimed it. Nor has any Individual ever claimed it. If there has, let him appear or let it be made appear. No Corporation or Individual has ever claimed it, but Tyng Shepherd, John Quincy and Norton Quincy, the Devisees of Norton Quincy, and the Person who purchased it of them at a very dear rate and now owns it.
3. The original Grant was made very early to Mr Coddington, by him sold to Mr Tyng, from him descended to his Daughter Shepard, the Gra who by her Will gave it, to John Quincy her Grandson then a student at Colledge, by him possessed above 50 years and after him by his son Norton who held it near 40 years more. All this time no owner has claimed it, but the owners of the Farm. It is too precious a Morsell, to have been neglect, from the year 1630 or between that and 1640, by any individual who had the Colour of a Title to it, or even by the Town of Braintree or by the Commonwealth, if every body had not known that it belonged to the Mount Woolaston farm. I have heard lately, that many years ago, indeed somebody got an Article inserted in the Warrant for a Town Meeting of the ancient town of Braintree to see if the Town would lease out, Half Moon. Mr Quincy who was not at the Meeting sent Word to the Town that, that Island was his Estate and he would defend it, and the Town was so universally of the same opinion that they dismissed the article.
Col Quincy and Mr Quincy have always been in possession of it, by Gunning and digging Clams there annually And continually, even since they ceased to plant sow and mow there.
John Quincy was like a certain Species of Men in those days, who for forty or fifty years of his Life was so entirely occupied with public affairs that he totally neglected his private Estate. He had an full of Negroes to whom under the direction of his Wife, he left the management of his Estate, and took no more notice of it, or pleasure in it, than he would, if he had been at Sea of so many Acres of Water he was Sailing in. Half Moon he left, to his cousin Hunt and his Sons, who were as familiar to him almost as his Children, his own Servants and hired Men went, upon Half Moon as often as the family wanted any thing there, and the Master took no more notice of the Trespassers upon it than he did of the Salt Meadow Men who turned out their Horses to feed in his pastures or of those and others who trespassed on his orchards and carried off half his fruit. it might as well be now contended, that the Town of Braintree or the Town of Quincy, have a right by Custom, to turn their Horses where they please in his pastures or meadows or to carry off his apples at their pleasure, as it is to go upon half Moon for any purpose whatsoever, or to get Seaweed an or Sand on the shore.
Norton Quincy had neither Wife nor Child, and though an amiable and sensible Man, had no regard to business or profit. With Advantages to have been one of the first men in the State, both in honour and fortune, he never added a shilling to his paternal Estate, but on the contrary spent a considerable personal property left him by his father. He therefore contented himself, with complaining some times of the Trespasses committed upon his property and threatening prosecutions which he never executed. Once indeed he gave a lease of half moon, but he gave little Attention to it, afterwards. The Men belonging to his family went upon the Island continually for gunning an fishing, and the other Men who visited it, were the friends and Lessees and he indulged them.
Instead of a general Custom, or practice, there has seldom if ever been more than Eight or Ten Persons, who followed the practice of Gunning on the Island.
Instead of the practice being confined to the Town of Quincy or the Town of Braintree, the Inhabitants of Dorchester frequented it as freely.
If it is contended that the Fee or the Custom is in the Town, I ask what Town? Dorchester, Milton, Weymouth, or ancient Braintree or Quincy.—If there were a colour in this case it would be for old Braintree. in that Case, Braintree and Randolph have as good a right as Quincy.
The Law of 1640, or thereabout, still in force is clear, that even, if the Island was not and never had been upland, yet still it belongs to the farm, if it is within one hundred Rods of the Shore of the Continent. Now I believe, that every part of half moon is with one hundred Rods of some part of the shore of the Continent. This must be ascertained by Survey and Admeasurement.
If it is my Propriety, no Man has a right to go upon it without my leave; and certainly not against a possitive and repeated prohibition.
The sport upon half Moon cannot be enjoyed but by those who keep Canoes, and they can keep them no where but upon the shore or Upland of the farm. Have they a right to trample my sedge banks and moor their Canoes upon the shore of the farm? And to draw up their Canoes in Winter on my mowing tillage or pasture lands and build hutts there to shelter their Canoes?
There has never been more than half a dozen or half a score Persons who have kept Canoes in Quincy. How can this then be pretended to be a general or universal Custom?
Again, the sport cannot be enjoyed to any profit, but by those who keep decoy Brants, trained and disciplined to the Business. Now there has never been more than half a dozen or half a score persons in Quincy who have attempted to keep decoy brants. How then can this be pretended to be a general or Universal Custom.
Again I contend that there are no Customs in this Country. Customs in England are common Law i.e. ancient usage, against which there is no Memory, or Recall. The Memory of Man, is not construed to mean the Memory of living Men, but every Record Proof or Evidence, that remains to prove or remind Men that there was a time when such a Custom did not exist. In this Country, our original, rise and progress is made known by records and Histories, and therefore nothing can be beyond the Memory of Man.
Again it is not the Island of Half Moon that the Wild fowl seek. Their food is not there. But it is the Eel Grass, rock Weed, Dulse, and other species of marine Vegetables called by Naturalists fucus, which grow upon the flatts between the Island of half Moon, and the Continent, which are the temptations which draw the wild fowl to that part. When they alight upon or swim to these beds of marine Grasses, the Decoys of the Gunners allure them over to the Island, within the reach of the fowling Pieces of the Sportsmen.
Not more than half a dozen or eight or ten Persons can carry on the Business and enjoy the amusement at a time and these must enter into Covenants with each other to share in all the Game, for if any independent Gunners come upon the Island, and station themselves upon other parts of it, they allarm and intimidate the Brants so that they cannot be allured within the sight and hearing of the decoys nor within the reach of the shot. How then can this be called a general or universal Custom.
Cujus est solum ejus est usque ad Cœlum. If the Soil of Half Moon Island and of the flatts is the Fee of the owner of the Farm, all that is on it is his.
Wreck or Wrack of the Sea belongs to the owner of the Soil. In England to the Lord of the Leet, who is always the owner. Authorities ought to be searched and collected to this point.
The Fee of a Road is in the Man who owns the land on both Sides of it. If one Man owns on one side and another on the other, the middle of the road is the dividing line between them, and seaweed or wreck of the sea thrown up upon the road belongs to him who owns the fee. Authorities should be collected to this point.
